705 N.W.2d 685 (2005)
474 Mich. 917-18
McGuire
v.
Wasvary
No. 128618.
Supreme Court of Michigan.
November 9, 2005.
Application for Leave to Appeal.
SC: 128618, COA: 248309.
On order of the Court, the application for leave to appeal the January 25, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of Woodard v. Custer (Docket No. 124994-95) and Hamilton v. Kuligowski (Docket No. 126275) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.